 



Exhibit 10.1
AMENDMENT NO. 1
TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 to Employment Agreement dated June 1, 2004, by and
between Quanta Services, Inc., a Delaware corporation (“Employer”), and Kenneth
W. Trawick (“Employee”), is hereby entered into this 17th day of March, 2007.
     WHEREAS, Employer and Employee entered into an Employment Agreement on
June 1, 2004 (the “Employment Agreement”); and
     WHEREAS, Employer and Employee desire to amend the terms of the Employment
Agreement;
     NOW, THEREFORE, Employer and Employee agree as follows:
     1. Section 13(e)(iii) of the Employment Agreement is hereby deleted in its
entirety and is replaced with the following new Section 13(e)(iii):
“(iii) the stockholders of Employer shall approve a merger, consolidation,
recapitalization or reorganization of Employer, a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder approval is not obtained, other than any such transaction that would
result in at least fifty percent (50%) of the total voting power represented by
the voting securities of the surviving entity outstanding immediately after such
transaction being Beneficially Owned by at least fifty percent (50%) of the
holders of outstanding voting securities of Employer immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or”
     2. A new Section 20 is added to the end of the Employment Agreement to read
as follows:
“20. Compliance with Section 409A of the Code.
     (a) Notwithstanding any provision of the Agreement to the contrary and
except as provided by this clause (a), if Employee is a “specified employee” as
defined under Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended or any regulations or Treasury guidance promulgated thereunder,
Employee shall not be entitled to any payments or benefits in the nature of
non-qualified deferred compensation within the meaning of Section 409A
(“Deferred Compensation”) and Employer shall not pay or provide such Deferred
Compensation, upon a separation of his service until the earlier of: (i) the
date which is six (6) months after Employee’s separation from service for any
reason other than death or “disability” (as defined in Section 409A), or
(ii) the date of his death (the “Payment Date”). The provisions of this Section
20(a) shall apply only if necessary to avoid the imposition of taxes and
penalties under Section 409A relating to the payment of non-qualified deferred
compensation to specified employees upon their separation from service. The
determination of whether Section 409A is deemed to apply to the payment of any
amounts hereunder shall be made in good faith by Employer after consultation
with and advice from its legal or accounting advisors and

 



--------------------------------------------------------------------------------



 



after consulting with Employee. If this Section 20(a) becomes applicable such
that the payment of Deferred Compensation is delayed, any payments that are so
delayed shall accrue interest, from the date of a separation of service through
the Payment Date, at the “prime rate” as reported in the Wall Street Journal (or
such other nationally recognized source if no such rate is then available) on
the date of such separation (or the first business day following such date if
such separation does not occur on a business day) and shall be paid in a lump
sum on the Payment Date.
     (b) If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Employee to incur any
additional tax or interest under Section 409A, Employer shall, after promptly
consulting with and receiving the approval of Employee (which shall not be
unreasonably withheld), reform such provision; provided that Employer agrees
(both in the application of this subsection (b) and the above subsection (a)) to
maintain, to the maximum extent practicable, the original intent and economic
benefit to Employee of the applicable provision without violating the provisions
of Section 409A.”
     3. Any provisions of the Employment Agreement not specifically amended
herein shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties hereto set their hand the day and year
first above written.

            QUANTA SERVICES, INC.
      By:   /s/ JOHN R. COLSON         John R. Colson        Chief Executive
Officer        EMPLOYEE:
      /s/ KENNETH W. TRAWICK       Kenneth W. Trawick             

 